726 So. 2d 402 (1999)
In the Interest of B.A.B. and K.N.B.
C.W. n/k/a C.R., Appellant,
v.
State of Florida Department of Children and Families, Appellee.
No. 98-02612.
District Court of Appeal of Florida, Second District.
February 24, 1999.
Mark Wolfe, Tampa, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Dyann W. Beaty, Assistant Attorney General, Tampa, for Appellee.
CASANUEVA, Judge.
The mother has filed a notice of appeal seeking reversal of an order returning the minor children to the custody of their father. We have notified the parties that this nonfinal order is not appealable under Florida Rule of Appellate Procedure 9.130(a)(3); however, we can review this order by writ of certiorari. See Fla. R.App. P. 9.040(c); In the Interest of K.D. and C. M., 679 So. 2d 39 (Fla. 2d DCA 1996). Finding no departure from the essential requirements of the law, we deny the petition.
Petition denied.
PARKER, C.J., and WHATLEY, J., Concur.